Citation Nr: 1455489	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension (previously claimed as blood pressure fluctuation), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's October 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in the Veteran's March 2010 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the PTSD issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In the June 2009 rating decision, the AOJ denied the Veteran's service connection claim for a brain tumor, and denied reopening his service connection claims for depression and hypertension.  In a September 2009 notice of disagreement (NOD), the Veteran requested the Decision Review Officer (DRO) Post-Decision Review Process pursuant to 38 C.F.R. § 3.2600.  On a January 2010 Report of General Information Telephone contact form, the AOJ documented that the Veteran indicated he wished to waive the DRO Process and continue with the Traditional Appeal Process.

In the February 2010 statement of the case (SOC), the Veteran was informed that he revoked his request to the DRO Review Process during the January 2010 telephone contact with the AOJ.  On his March 2010 substantive appeal, he stated that, during the January 2010 telephone contact, he was asked "a lot of things" that he did not understand.   He indicated that he did not say he no longer wanted a DRO review.  Indeed, the Veteran stated that, when he filed his NOD, he requested a DRO review and continues to want a DRO review.  The Board reasonably finds that the Veteran could have been confused during a telephone call with the AOJ in regard to the DRO Process versus the Traditional Appeal Process as he adamantly states he requested a DRO review and continues to want a DRO review.  Therefore, the Board finds that remand is necessary in order to ensure that due process is followed and provide the Veteran with his requested DRO Process pursuant to 38 C.F.R. 
§ 3.2600.  

The Board further notes that there may be outstanding VA treatment records that are pertinent to the claims on appeal.  The Veteran reported, most recently, in his March 2010 substantive appeal that he continues to receive all treatment for his claimed disabilities through the Loma Linda, California, VA Medical Center (VAMC), and the most recent treatment record is dated in January 2010.  On remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Loma Linda VAMC, dated from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated by a DRO pursuant to 38 C.F.R. § 3.2600 based on the entirety of all the evidence received.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






